     Case 2:16-cv-01828-TLN-KJN Document 126 Filed 01/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     GERALD SPENCE,                                       Case No. 2:16-cv-01828 KJN P
12
                                              Plaintiff, [PROPOSED] ORDER
13
                     v.
14

15   G. KAUR,
16                                         Defendant.
17

18          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

19   § 1983. On January 19, 2021, defendants Chambers and Kaur filed a request for an additional ten

20   days in which to respond to the December 18, 2020 order (ECF No. 120). This was their second

21   request for an extension; on January 5, 2021, defendants were granted fourteen days in which to

22   file one response that complies with the December 18, 2020 order. (ECF No. 122.) Good cause

23   having been shown, defendants’ request is granted.

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. Defendant’s request for a ten-day extension of time (ECF No. 125) is granted; and

26   ////
27   ////
28   ////
     Case 2:16-cv-01828-TLN-KJN Document 126 Filed 01/22/21 Page 2 of 2


 1           2. Defendants shall have until January 29, 2021, to file a response that complies with the

 2   December 18, 2020 order (ECF No. 120).

 3   Dated: January 22, 2021

 4

 5

 6

 7   /spen1828.eot2

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
